Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0145321, filed on 12/20/2019.
Oath/Declaration
Oath/Declaration as file 11/04/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 1, the limitation “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term (“unit configured to”): coupled with functional language “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier…” without reciting sufficient structure to achieve the function.  Furthermore, the term “unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of "a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term (“unit configured to”): coupled with functional language “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier …” without reciting sufficient structure to achieve the function.  Furthermore, the term “unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of "a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a voltage detection unit configured to detect an output voltage of the output terminal multiple times…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” detect an output voltage of the output terminal multiple times …” without reciting sufficient structure to achieve the function.  Furthermore, the term “unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a voltage detection unit configured to detect an output voltage of the output terminal multiple times …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a voltage detection unit configured to detect an output voltage of the output terminal multiple times …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 7, the limitation “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term (“unit configured to”): coupled with functional language “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier…” without reciting sufficient structure to achieve the function.  Furthermore, the term “unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of "a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 7, the limitation “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term (“unit configured to”): coupled with functional language “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier …” without reciting sufficient structure to achieve the function.  Furthermore, the term “unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of "a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier …"
YES
Prong C
No structure that performs the function
YES



Regarding claim 7, the limitation “a voltage detection unit configured to detect an output voltage of the output terminal multiple times…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term (“unit configured to”): coupled with functional language “a voltage detection unit configured to detect an output voltage of the output terminal multiple times …” without reciting sufficient structure to achieve the function.  Furthermore, the term “unit configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a voltage detection unit configured to detect an output voltage of the output terminal multiple times …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a voltage detection unit configured to detect an output voltage of the output terminal multiple times …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-6 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
Claim 8 has been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 7.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier…”;. The term “unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of selectively allow flowing 
Claim 1 recites the limitation “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier…”;. The term “unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier. Thus, for these reasons, the phrase “unit configured to” renders claim 1 indefinite.
Claim 1 recites the limitation “a voltage detection unit configured to detect an output voltage of the output terminal multiple times…”;. The term “detection unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detect an output voltage of the output terminal multiple times; the original specification does not provide clarification as to what structure performs the particular functions 
Claim 7 recites the limitation “a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier…”;. The term “unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier. Thus, for these reasons, the phrase “unit configured to” renders claim 1 indefinite.
Claim 7 recites the limitation “a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier…”;. The term “unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of selectively allow flowing of a current of a second current source connected to a ground terminal to the second 
Claim 7 recites the limitation “a voltage detection unit configured to detect an output voltage of the output terminal multiple times…”;. The term “detection unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detect an output voltage of the output terminal multiple times; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detect an output voltage of the output terminal multiple times. Thus, for these reasons, the phrase “detection unit configured to” renders claim 1 indefinite.
Claims 2-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Claim 8 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 7.
Please make the proper corrections.
Allowable Subject Matter
21.	Claims 1 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
22.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the 
23.	Claims 2-6 are also allowed as they further limit allowed claim 1.
24.	Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 7,
“…a first current supply unit configured to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier; a second current supply unit configured to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier; and a voltage detection unit configured to detect an output voltage of the output terminal of the amplifier multiple times, the resistance measuring method comprising: 
25.	Claim is also allowed as they further limit allowed claim 7.
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Habu et al. US 2017/0371363 - Voltage-current converter of load driver for driving load, has current mirror that receives voltage from differential amplifier and outputs output current to output terminal and voltage setting unit that sets threshold voltage.
Ikushima et al. US 2019/0331724 - Direct current earth leakage detection apparatus for earth-leakage detection apparatus, has switching circuit for switching level of excitation voltage between high and low voltage values according to voltage level of comparison signal.
Nakamura et al. US 2019/0146018 - Measuring apparatus for measuring resistance value and voltage value, comprises a voltage detection unit that detects 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867